Matter of Henao (2021 NY Slip Op 05612)





Matter of Henao


2021 NY Slip Op 05612


Decided on October 14, 2021


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered:October 14, 2021

PM-137-21
[*1]In the Matter of Naida Azalea Henao, an Attorney. (Attorney Registration No. 5305032.) 

Calendar Date:October 12, 2021

Before:Lynch, J.P., Clark, Aarons, Pritzker and Reynolds Fitzgerald, JJ.

Naida Azalea Henao, North Chesterfield, Virginia, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

Per Curiam.
Naida Azalea Henao was admitted to practice by this Court in 2015 and lists a business address in Washington, DC with the Office of Court Administration. Henao now seeks leave to resign from the New York bar for nondisciplinary reasons (see  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) advises that it does not oppose Henao's application.
Upon reading Henao's affidavit sworn to August 5, 2021 and filed September 28, 2021, and upon reading the October 4, 2021 correspondence in response by the Chief Attorney for AGC, and having determined that Henao is eligible to resign for nondisciplinary reasons, we grant her application and accept her resignation.
Lynch, J.P., Clark, Aarons, Pritzker and Reynolds Fitzgerald, JJ., concur.
ORDERED that Naida Azalea Henao's application for permission to resign is granted and her nondisciplinary resignation is accepted; and it is further
ORDERED that Naida Azalea Henao's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that Naida Azalea Henao is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Henao is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold herself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Naida Azalea Henao shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to her.